Andrews, C. J.
There is error. The City Court did not have jurisdiction. In Grether v. Klock, 39 Conn,, 133—135, the rule is stated in this way: “ If it appeal’ on the face of the declaration, either as originally drawn, or as afterwards amended, that the plaintiff cannot recover all the damages laid in the ad damnum clause of his writ, then the matter in demand will be the highest sum which the plaintiff on the-face of ids declaration appears to be entitled to recover.” This rule is approved in Hunt v. Rockwell, 41 Conn., 51, and in Camp v. Stevens, 45 id., 92 ; Davis v. Seymour, 59 id., 531.
On the face of the complaint the plaintiff could recover for no more than six tons of hay at fifteen dollars a ton— only ninety dollars. It is claimed in argument that this sum might be increased by interest, and possibly by exemplary damages, so as to amount to more than one hundred dollars in all. But there are no allegations to justify such claims. The limitations of the plaintiff’s demand on the face of the complaint cannot be removed by mere presumption of a variance in proof.
There was no error in holding the attachment to be valid. It is found that the plaintiff actually did all the things necessary to make a valid attachment. The omission to recite on the copies left with the town clerk and with the defendant some of these details was at most an irregularity which did not vitiate the attachment; and the irregularity was cured by the amendment to the officer’s return.
There was error in not admitting in evidence the lease offered in evidence by the defendant. The gist of the plaintiff’s action was the conversion by the defendant to his own use of the hay which the plaintiff held as an officer by at*201tacliment. The evidence offered tended directly to show that this averment was not true.
The City Court erred in not dismissing the case for want of jurisdiction.
In this opinion the other judges concurred.